Judgment unanimously reversed on the law and the facts as to the first and second counts of the indictment, and as to said counts indictment dismissed, and in all other respects judgment affirmed. Memorandum: The proof did not establish the essential elements of the crimes of conspiracy, contrary to section 580-a of the Penal Law, and murder first degree, contrary to sections 2 and 1044 of the Penal Law as to defendant. (Appeal from judgment of Monroe County Court and a jury, convicting defendant of murder first, accessory, and conspiracy.) Present — Williams, P. J., Bastow, Henry, Del Vecehio and Marsh, JJ.